Title: To Thomas Jefferson from Timothy Pickering, 18 January 1791
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
Philadelphia January 18. 1791.

As I shall leave town before the papers relative to an intended sale in France of Virginia lands, will be ready to be executed, I  have committed the conduct of the business, so far as it respects myself, to my friend Mr. Samuel Hodgdon. He will wait on you with the papers, when completed, to receive such certificate as you shall think proper to give relative to him, Mr. Levi Hollingsworth, and myself, respecting the above proposed sale of our lands in Virginia.
As the matter has been suspended longer than I expected, permit me to remind you, that as Mr. Hodgdon and Mr. Hollings-worth were not personally known to you, I requested Mr. Peters, who has many years been acquainted with them, to accompany me to your house and give you his opinion of their characters. This he was kind enough to do; and the opinion he expressed concerning them appeared to be satisfactory to you.—With great respect, I am Sir, your obliged and most obedient Servant,

Timothy Pickering

